Citation Nr: 1431553	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file.  In January 2014, the Board remanded the case for further development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

During the pendency of the appeal, the Veteran has been diagnosed with anxiety, depression, and PTSD.  See, e.g., VAMC Huntington (July 2002)(anxiety and depression); Letter from VA Therapist (July 2007)(PTSD); January 2009 VA examination report (PTSD (by history) and depression). 

In February 2014 VA examiner concluded that a current psychiatric diagnosis could not be confirmed due to unreliable psychiatric testing results, but that the Veteran may nonetheless have a psychiatric disorder.

However, the February 2014 VA examiner did not address whether the Veteran has had a psychiatric disability at any time during the pendency of his appeal (even if the disability subsequently resolved).  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, there is some indication that the Veteran may have a current acquired psychiatric disorder that is related to his service-connected lumbar spine disability (see January 2009 VA examination report).  This matter was not addressed in the February 2014 VA examination report.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claim file to the examiner who rendered the February 2014 VA medical opinion, or, if he is unavailable, an appropriate mental health professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   The examiner is to determine:

Whether it is at least as likely as not (a degree of probability of 50 percent or higher) the Veteran met the criteria for a diagnosis (or diagnoses) of an acquired psychiatric disability at any time during the pendency of his appeal, even if such disability has resolved?  The examiner must list the diagnosis for each such disability found.  

In addressing this question, the examiner must address the following diagnoses noted in the Veteran's medical records:  "Anxiety and Depression" - VAMC Huntington (July 2002); "PTSD" -  Letter from VA Therapist (July 2007); and "PTSD (by history) and Depression" - VA examination report (January 2009).

For each diagnosis met at any time during the pendency of the appeal, the examiner must opine as to whether or not the diagnosed psychiatric disability is at least as likely as not (a degree of probability of 50 percent or higher):

A) related to the Veteran's military service (to include his described stressor, or, if appropriate, to a fear of hostile military or terrorist activity in accordance with 3.304(f)(3))?

or

B) secondary to a service-connected disability?

A new examination should be scheduled if deemed necessary to respond to the questions.  A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

